On petition for rehearing.
Rehearing denied 40 So.2d 350.
On petition for rehearing it is contended that the portion of Section 16 of Chapter 24815, Special Acts of 1947, Laws of Florida, exacting a bond of the utility as a "prerequisite to the bringing of a suit" to enjoin or alter the rates which might be promulgated by the Board is unreasonable and arbitrary, in view of the fact that such is not required of others who may bring suits. It is pointed out that Section 4 of the Declaration of Rights to the Florida Constitution, F.S.A., provides: "All courts in this State shall be open, so that every person for any injury done him in his lands, goods, person or reputation shall have remedy, by due course of law, and right and justice shall be administered without sale, denial or delay". It seems that the contention has merit but the question is left to be adjudicated by the Chancellor when presented.
The petition for rehearing is denied.
CHAPMAN and BARNS, JJ., and BROWN and TEDDER, Associate Justices, concur.
ADAMS, C.J., and TERRELL and THOMAS, JJ., agree to the conclusion.